Citation Nr: 1824823	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  12-12 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for bilateral plantar fasciitis.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a chronic disability manifested by frontal face swelling.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions in September 2010 and February 2017 of the Department of Veterans Affairs (VA) Regional Office (RO).

The claims file is in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for an acquired psychiatric disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate a current diagnosis of plantar fasciitis.

2.  Tinnitus was not manifested during service or within a year of separation from service and is not shown to be related to active service.

3.  The competent medical evidence does not demonstrate a current diagnosis of a chronic disability manifested by frontal face swelling.


CONCLUSIONS OF LAW

1.  Bilateral plantar fasciitis was not incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

2.  Tinnitus was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  A chronic disability manifested by frontal face swelling was not incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  

Initially, the Board notes that the record demonstrates that the Veteran entered service in June 1971 at the age of sixteen by using his brother's birth certificate which was erroneously altered to reflect his name.  He was discharged five months and 23 days after his entrance into service.  

The service treatment records are absent complaints, findings or diagnoses of plantar fasciitis, tinnitus, and frontal face swelling during service.  On the clinical examination for separation from service, the Veteran's face and feet were evaluated as normal.

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Tinnitus can be service-connected on such a basis.  Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

In this case, however, there is no objective evidence of tinnitus within a year of the Veteran's discharge from service; and tinnitus was not "noted" during service.  Thus, service connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The current medical records are absent any complaints of or treatment for painful feet or frontal face swelling; the current medical records are also absent a diagnosis of either plantar fasciitis or a disability manifested by frontal face swelling.  Thus, the competent evidence fails to show that the Veteran currently suffers from bilateral plantar fasciitis and a chronic disability manifested by frontal face swelling.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  

In the absence of competent medical evidence that a current chronic plantar fasciitis disability and a current chronic disability manifested by frontal face swelling exist which were caused by or aggravated by the Veteran's military service, the criteria for establishing service connection for bilateral plantar fasciitis and a chronic disability manifested by frontal face swelling have not been established.  38 C.F.R. § 3.303.  

With respect to tinnitus, no medical professional has ever related this condition to the Veteran's military service.  

The Veteran underwent VA examination in January 2017 at which time the Veteran was diagnosed as having sensorineural hearing loss not considered to be a disability for VA purposes.

The January 2017 VA examiner stated: 

Audiological tests found in the C-Files shows bilateral normal hearing for the period of 6/16/1971 (enlistment test) and bilateral mild hearing loss for the period 11/29/1971 (separation).  The audiological evaluation on 8/30/2011 had different results when compare with the separation exam.  Also, no evidence of complaints of hearing loss and tinnitus in the C-File for more than 45 years after service.   Therefore, medical literature indicates that exposures to high intensity noise levels, like industrial/construction noise, mechanic, printing work, music, or military noise, can causes permanent or progressive hearing loss during prolonged periods of exposure.  No retroactive hearing effects are expected after years of being exposed to high intensity noise.  It is highly probable that VA evaluations show a bilateral high frequencies hearing loss that is due to presbycusis or hearing loss expected as a normal aging process.  It is reasonable to conclude that the bilateral hearing loss is less likely as not related to the military service.

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  

In this case, the medical evidence does not show treatment or diagnosis of tinnitus until many years after service.  

The Board must also consider the Veteran's own opinion that he has bilateral plantar fasciitis and frontal face swelling that are related to active service.  In this case, the Board does not find the Veteran competent to provide an opinion regarding the diagnosis or etiology of plantar fasciitis or the etiology of tinnitus or frontal face swelling as these questions are of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on diagnosis and etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence.  

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable.  38 U.S.C. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  In this case, the Veteran has not been afforded a VA examination, with an opinion as to the etiology of his claimed disabilities of plantar fasciitis and frontal face swelling.  Such an opinion is "necessary" under 38 U.S.C. § 5103A(d) when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or in service or has a disease or symptoms of a disease within a specified period, (3) there is an indication the current disability or symptoms may be associated with service, and (4) there is not sufficient medical evidence to make a decision.  See 38 U.S.C. § 5103A(c)(4).  In this case, as no medical evidence has been presented showing treatment or current diagnoses of plantar fasciitis or a chronic disability manifested by frontal face swelling, the Board finds that an etiology opinion is not "necessary."  

Thus, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

ORDER

Entitlement to service connection for bilateral plantar fasciitis is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a chronic disability manifested by frontal face swelling is denied.


REMAND

With respect to the issue of entitlement to service connection for an acquired psychiatric disorder, the Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years, and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

The Veteran's service treatment records indicate that on October 5, 1971, the Veteran had "attack" of thrashing, clawing, and not knowing where he was.  He also presented as if he was speaking to his father.  Impression was hysterical conversion symptoms.  On the clinical examination for separation from service, the Veteran's psychiatric health was evaluated as normal.  Mental status examination noted that the Veteran's behavior and thought content were normal, his mood was level, his thinking was clear, and his memory was good.  He was also fully alert and oriented.  The examiner found no significant mental illness.  

On the Report of Medical History completed by the Veteran in conjunction with his separation physical, he noted nervous trouble.  Although not entirely legible, the examiner appears to have noted that the nervous trouble was situational.  

When the Veteran filed his original claim in December 1980 for a nervous condition, he indicated that he was treated by a private physician, Dr. A. Colon, for a nervous condition in 1972.  

The Veteran underwent VA psychiatric examination in May 1981 at which time he reported stated that he had several problems in service and was taken several times to sick call because of nervous attacks.  The examiner noted, 

He is very perfectionistic, tolerates little and represses anger easily.  A very obsessive compulsive structure is perceived.  He was well oriented in 3 spheres.  Memory for recent and remote events if well preserved.  Retention, recall and intellect are not impaired.  Concentration is slow.  No depressive signs.  His judg[]ment is fair.  He differentiates well between right and wrong.  

Diagnosis was deferred pending psychological evaluation.  

The Veteran was administered the Standard Battery, C.T.U., and M.A.D. in June 1981.  The Veteran reported, "I swell up and the doctor says that it's nothing."  He explained further, "First of all, I'm too nervous and I get more nervous because of the problem with me becoming swollen, as they say.  The main problem is that I don't sleep because I'm afraid that my neck will become swollen and I won't be able to breathe."    

After testing, the examiner stated, 

[The Veteran] obtained a score on the intelligence test that places his intellectual functioning at present within the average range of intelligence (estimated I.Q. of 102).  His performance on this test was generally adequate but shows some flaws in numerical reasoning and general knowledge.  These flaws are probably suggestive of poor concentration and a loss of interest in his surroundings.  Human figure drawings have a bizarre quality and are indicative of insecurity feelings, poor judgement and difficulties in ap[p]rehending the external world and in coping with his environment.  Prominent visual motor difficulties were shown in the Bender Gestalt Test mostly consistent of fragmentations, distortion of the figure's shape, changes in angulation and curvature, rotations and clos[]ure difficulties.  These difficulties could be suggestive of organic impairment and should be followed up by a neurological evaluation and/or co Ophthalmology Consult.  Apperceptive story is suggestive of superficiality/ concretistic elements in his thinking, and impoverished thought content.  Other test data reveal depression and paranoid-like elements.  A tendency toward somatization and bodily preoccupations was also suggested.  Thought processes are basically concretistic.  Contact with reality seems marginal.

[The Veteran's] self image is blurred and schematic.  He shows poor insight capacity.  He present[s] himself as an ill-humored interpersonally rude person who ought to be more kind, sympathetic and helpful.  

He appears to be obsessed and over concerned with his body swelling which limits him considerably.  On account of this he is afraid of becoming disabled and may have delusional like fears which may indeed result in disabling sickness.  The examinee's approach to the outside world is characterized by strong apathy and detachment and, in fact, he pointed out that he does not love anyone.  He also mentioned that he was more happy before his birth.  Feelings of depersonalization are present.  [The Veteran] feels the victim of outside circumstances and he feels that people laugh[] at him.  He is prone to act out his aggres[s]ive impulses to the point of contemplating homicidal ideas.  A moderately severe depression was also disclosed.

The diagnostic impression is of a Somatoform Disorder, in an individual with a schizoid personality that could decompensate into a schizophrenic disorder.  The possibility of organic impairment cannot be ruled out and should be evaluated further. 

In an April 2010 letter, Dr. Ortiz Valentin stated, 

Actually, [the Veteran] is presenting episodes of excessive anxiety and worry.  He presents restlessness, easily fatigue and muscle tension.  He presents episodes of difficult concentration.  He presents chest opp[]ression, tremors, sweating, easy crying, palpitations and shortness of breath.  He also has episodes of irritability which inter[]feres with his daily living.  He get[s] very anxious and has the feeling that something bad is going to happen.  

[The Veteran] also presents marked decrease interest and pleasure in most of his usual activities.  He presents fatigue or low energy nearly every day concentration and memory problems.  He presents frustration.  He has a sensation of worthlessness, feels sad, has frequent crying spells, and has isolated himself.  He presents depressed mood with alteration is sleep and eating patterns.  H[e] has episodes of agitation, irritability and sometimes aggressiveness.  He use to start complaining with everybody around him which been causing him problems.  He had a divorce which was caused by his nervous conditions and changing attitudes.

[The Veteran] started with these symptoms while he was on active service.  He was a very active responsible, and alert person.  While at service he started to presents episodes of anxiety and agitation secondary to the stress of duties and not been sure he was going to war.  He started to isolate, to worry, and to be scared and his symptoms got worst with time to the point of having suicidal thoughts and attempt.

Please evaluate him carefully because it is more probable than not that [the Veteran] is presenting a nervous condition which is more probable than not service connected.

The Veteran underwent VA examination in February 2015.  After review of the file and examination of the Veteran, he was diagnosed as having unspecified depressive disorder.  The examiner opined that the psychiatric disorder was less likely than not incurred in or caused by claimed in-service injury, event, or illness.  

The examiner stated that there was no evidence of psychiatric complaints, psychiatric findings, or psychiatric treatment prior to the military service, during military service, or within one year of discharge from military service.  The examiner noted that the Veteran sought psychiatric care in 2006 with Dr. Z for Social Security benefit purposes, thirty five years after the military service.  The examiner noted that there was no temporal relation between military service and the mental condition diagnosed around 2007.  The examiner found that the Veteran's psychiatric condition in terms of etiology or pathophysiology was not related at all with his military service.  The examiner stated that it was worth mentioning that the medical evidence establishes that the single incident that occurred in service on October 5, 1971, was acute, transient and resulted in no residual disability.  The examiner noted that the Veteran's November 29, 1971, mental status evaluation was completed and he was found without any mental disorder.  

Unfortunately, the Board does not find either opinion adequate.  Dr. Ortiz Valentin's opinion lacks rationale; and the February 2015 opinion is internally inconsistent in that it notes no evidence of psychiatric complaints, psychiatric finding and psychiatric treatment during military service but then notes that October 1971 incident.  The examiner, however, does not indicate that the Veteran was diagnosed as that time as having hysterical conversion symptoms.

In addition, although the Veteran has submitted a Mental Disorders Disability Benefits Questionnaire completed by a VA psychiatrist diagnosing major depressive disorder with history of psychotic features as well as intermittent explosive disorder, there is no etiology opinion.  

As such, it is the Board's opinion that the Veteran should be provided an additional opportunity to present for a VA examination to determine the nature and etiology of his current psychiatric disorders.

Finally, the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the claim being remanded herein. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his psychiatric disorders that is not evidenced by the current record, such as any private medical treatment in 1972 by Dr. Colon.   If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  

If possible, it would be of great help if the Veteran could submit these records himself. 

The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.
 
2.  The Veteran should be afforded an additional VA psychiatric examination.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty service to include symptoms documented during such service.  The examiner is asked to reconcile his or her opinions with any contradictory opinions of record.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented at once.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


